Citation Nr: 9929255	
Decision Date: 10/12/99    Archive Date: 10/21/99

DOCKET NO.  95-41 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
costochondritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from October 1972 to September 
1992.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California, 
which denied the veteran's claim of entitlement to an 
increased evaluation.

Service connection for costochondritis was granted in an 
August 1994 rating decision, and a noncompensable evaluation 
was assigned.  The veteran appealed this initial evaluation.  
Subsequently, the RO, in a February 1997 supplemental 
statement of the case, increased the veteran's disability 
rating to 10 percent, effective October 1992, the date the 
veteran's original claim was received.  This 10 percent 
disability rating remains in effect and is the subject of 
this appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board also notes that the veteran appealed the RO's 
denial of service connection for low back strain, for a right 
foot disorder, for a left knee disorder, and for a left 
shoulder disorder.  Subsequently, in a February 1997 rating 
decision, the RO granted service connection for all four 
disorders and assigned various levels of compensation.  Given 
the RO's grant of service connection as to all four 
disabilities, these issues are no longer in appellate status.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where 
an appealed claim for service connection is granted during 
the pendency of the appeal, a second notice of disagreement 
must thereafter be timely filed to initiate appellate review 
of the claim concerning the compensation level assigned for 
the disability); see also Barrera v. Gober, 122 F.3d 1030 
(Fed. Cir. 1997).



FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The veteran's costochondritis is manifested by complaints 
of recurrent midsternal chest pain, which can be either mild 
or quite severe, which occurs approximately once or twice a 
month, lasting two to three hours.  The veteran's 
costochondritis causes fatigue.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for the veteran's costochondritis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§§ 4.1, 4.7, 4.20, 4.56, 4.73, Diagnostic Code 5321 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law, Regulations, and Criteria

Disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific injuries.  38 U.S.C.A. § 1155;
38 C.F.R. § 4.1.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  
38 C.F.R. § 4.1.  In evaluating the severity of a particular 
disability, it is essential to consider its history.  
38 C.F.R. §§ 4.1, 4.2 (1998).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. Part 
4, § 4.7.  When an unlisted condition is encountered, it is 
permissible to rate under a closely related disease or 
injury, in which not only the functions affected but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. Part 4, § 4.20.

Controlling law provides that when a law or regulation 
changes during the pendency of an appeal, the criteria most 
favorable to the veteran apply, absent congressional intent 
to the contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-
313 (1991).  In effect, the veteran should be evaluated under 
both sets of criteria, with the more advantageous one 
utilized.  Id.  In this instance, the veteran's 
costochondritis is rated by analogy under the schedular 
criteria for muscle disabilities.  38 C.F.R. § 4.56.  The 
Board notes that by regulatory amendment effective July 3, 
1997, changes were made to the schedular criteria for 
evaluating muscle disabilities.  See 62 Fed. Reg. 30, 238 
(June 3, 1997).  Further, the schedular criteria for 
evaluating muscle injuries must also be applied.  38 C.F.R. 
§ 4.73, Diagnostic Code 5321.

As such, in pertinent part, under the criteria for muscle 
disabilities in effect prior to July 3, 1997, moderate 
disability required objective findings of definite weakness 
or fatigue in comparative tests.  Moderately severe 
disability required positive evidence of marked or moderately 
severe loss of strength or endurance.  Severe disability 
required positive evidence of severe impairment, as 
demonstrated through tests of strength or endurance or of 
coordinated movements.  See 38 C.F.R. Part 4, § 4.56 (prior 
to July 3, 1997).

Currently, under the criteria for muscle disabilities in 
effect subsequent to July 3, 1997, moderate disability 
requires objective findings of loss of power or lowered 
threshold of fatigue, when compared to the sound side.  
Moderately severe disability requires positive evidence of 
impairment, as demonstrated through tests of strength and 
endurance.  Severe disability requires objective findings of 
severe impairment of function, as demonstrated by tests of 
strength, endurance, or coordinated movements.  See 38 C.F.R. 
Part 4, § 4.56 (1998).

Moderate muscle injury, whether the old or current criteria 
are utilized, warrants a 10 percent disability rating.  See 
38 C.F.R. § 4.73, Diagnostic Code 5321.  Severe or moderately 
severe muscle injury, whether the old or current criteria are 
utilized, warrants a 20 percent disability rating.  Id.  A 20 
percent rating is the maximum rating provided for under 
Diagnostic Code 5321.

II.  Factual Background

The veteran's service medical records document numerous 
complaints of and treatment for chest pain in the right upper 
quadrant, beginning in October 1985.  At that time, the 
veteran reported that he had developed dull, retrosternal 
chest pain while at rest.  An electrocardiograph showed 
normal sinus rhythm, and the diagnosis was non-cardiac chest 
pain.  Follow-up entries noted atypical chest pain.  The 
etiology of this chest pain was unknown, although it was 
repeatedly indicated that it most likely was not cardiac 
related.  It was opined that the veteran's pain could be 
gastrointestinal in origin.  The veteran was placed on 
Flexeril, as needed.  The veteran's February 1986 
reenlistment examination noted the onset of the veteran's 
right-sided chest pain in October 1985.  The veteran's pain 
was not activity related.  It was also noted that the veteran 
had been evaluated in October and November 1985 and that his 
electrocardiographs were within normal limits.  It was 
suspected that the veteran's chest pain was of non-cardiac 
origin.  The veteran reported that this pain occurred once 
every three to four weeks and lasted three to four hours.  
The veteran also reported that the pain occurred in waves.  
In April 1991, the veteran was admitted for cardiac 
catheterization, which showed no coronary artery disease.  
The veteran's retirement examination (conducted in August 
1992) noted the veteran's intermittent chest wall pain and 
indicated that its etiology was unknown.

The December 1993 VA examination reflects the veteran's 
service medical history of having developed recurrent chest 
pain in 1986.  It also reflects the negative findings as to 
coronary artery disease while the veteran was in service.  It 
was noted that costochondritis was subsequently diagnosed.  
Currently, the veteran complained of recurrent midsternal 
chest pain, which could be mild or quite severe.  This pain 
was usually spontaneous in onset and occurred about every two 
to three weeks, lasting from two to three hours to one day.  
This pain was relieved with Flexoril.  Physical examination 
found mild tenderness of the left fourth and fifth 
costochondral junctions.  The pertinent diagnosis was 
costochondritis.

At his RO hearing (conducted in March 1996), the veteran 
described his chest pain as floating, sometimes starting out 
right in the center and then moving from one side to the 
other.  (Transcript (T.) at 14).  It was like somebody 
inflating a balloon inside his chest.  Id.  The veteran 
stated that his chest pain did not seem to be connected to 
anything physical, anything that he ate, or any emotional 
stress.  (T. at 15).  When asked how often his episodes 
occurred, the veteran responded that currently, about once a 
month.  Id.  He had averaged over the last three years about 
nine sick days a year.  Id.  The veteran stated that taking 
Flexeril controlled his pain, as long as it was taken early 
enough.  Id.  However, taking Flexeril just put him out.  Id.  
If the veteran did not catch the pain in time with the 
Flexeril, then nothing stopped it, and he experienced two to 
three hours of excruciating pain.  Id.  The veteran's service 
representative stated that the diagnosis of costochondritis 
indicated a problem in the tissues that connect the ribs to 
the sternum, and the veteran affirmed this clarification.  
(T. at 16).  

The January 1998 VA examination also reflects the veteran's 
negative cardiac findings while in service.  It was noted 
that the veteran reported a sharp, anterior chest pain, in 
the region of the costochondral ligaments.  This pain was 
fleeting in nature and resolved after a few seconds.  The 
veteran stated that he was fatigued by this pain.  Also, he 
reported an increased frequency of pain at the end of the 
day.  It was noted that the veteran was currently employed, 
as a counselor at California State Haywood.  He denied any 
present chest pain.  There was no history of arm pain, jaw 
pain, vomiting, or other stigmata of cardiac disease.  It was 
noted that the veteran's symptomatology was limited to the 
anterior chest wall and that it consisted of sharp pain 
associated with the costochondral ligaments.  Physical 
examination found no tenderness on palpation of the second 
through twelfth anterior costochondral ligaments, on either 
the right or left side, nor was there erythema, swelling, 
edema, or other abnormality of the chest wall.  The diagnosis 
was costochondritis.  The examiner noted that the veteran had 
fatigue, which led to a 10 percent decrease "in excursion, 
strength, speed, coordination, or endurance...."

III.  Application and Analysis

The Board recognizes the veteran's contentions that he is 
entitled to a disability rating higher than his current 10 
percent evaluation.  Specifically, the Board acknowledges the 
veteran's reports of having to take sick leave once or twice 
a month because of chest pain and the medication he takes to 
control the pain.  However, the clinical evidence of record 
and applicable schedular criteria fail to support any 
increase.

Initially, as to the schedular criteria applicable in this 
instance, the Board stresses that costochondritis is not a 
disability specifically addressed by the Schedule for Rating 
Disabilities.  See 38 C.F.R. Part 4 (either prior to July 3, 
1997, or currently). As such, it is permissible to rate by 
analogy, based upon similar affected functions, anatomical 
localization, and symptomatology.  See 38 C.F.R. § 4.20.  
Here, given the involvement of the veteran's costochondral 
ligaments, application of Diagnostic Code 5321 (Muscle Group 
XXI), which concerns the thoracic muscle group and 
respiration, is appropriate.  However, application of the 
provisions in Diagnostic Code 5321 requires evaluation of the 
underlying muscle disability first.  See 38 C.F.R. Part 4, 
§ 4.73, Diagnostic Code 5321.  As noted above, changes were 
made to these criteria during the pendency of this appeal.

Accordingly, the Board must now address the application of 
criteria more advantageous to the veteran in the evaluation 
of his costochondritis.  Here, the Board finds the schedular 
criteria contained in 38 C.F.R. § 4.56, whether as currently 
written or in effect prior to July 3, 1997, to be equally 
advantageous, or disadvantageous as the case may be, to the 
veteran in this instance.  See Karnas v. Derwinski, supra.  
Here, the clinical evidence of record supports a 10 percent 
evaluation for his costochondritis but fails to support a 
higher 20 percent evaluation in either case.

In this respect, the Board finds that the criteria contained 
in 38 C.F.R. § 4.56 are not wholly applicable in this 
instance.  Specifically, the veteran does not have a through 
and through injury with muscle damage, nor is there tendon 
damage.  As such, discussion of infection, debridement, 
entrance and exit scars, retained metallic fragments, and 
loss of deep fascia or muscle, etc. is inappropriate.  In 
effect, the veteran is rated by analogy under these criteria 
simply because of the involvement of his costochondral 
ligaments and their anatomical localization with Muscle Group 
XXI and because of some similar symptomatology, i.e., 
fatigue.  In essence, except for the provisions discussing 
loss of power, or a lowered threshold of fatigue, or positive 
evidence of impairment (including tests of strength, 
endurance, or coordinated movements), consideration of most 
of the criteria contained in 38 C.F.R. § 4.56 is unsupported 
by the clinical evidence of record.  Accordingly, the Board 
must confine its consideration of the veteran's 
costochondritis to those criteria which are appropriate by 
analogy.

Currently, the veteran is rated at 10 percent under 
Diagnostic Code 5321.  A 10 percent evaluation under 
Diagnostic Code 5321 is warranted for moderate disability.  
See 38 C.F.R. Part 4, § 4.73, Diagnostic Code 5321.  In order 
to warrant a 20 percent evaluation, the next higher and 
maximum evaluation provided for under this diagnostic code, 
the veteran's disability must be shown to be either 
moderately severe or severe.  Id.  Here, the clinical 
evidence of record shows that the veteran experiences this 
chest pain approximately once or twice a month and that this 
pain can vary from a sharp (but fleeting) pain to a mild pain 
to a severe pain, dissipating quickly or lasting from two to 
three hours to one day.  Taking Flexoril helps.  As qualified 
in the January 1998 VA examination, the veteran experiences 
fatigue from this pain, and this fatigue results in a 10 
percent disabling effect.  The January 1998 VA examination is 
the only clinical evidence of record to qualify the veteran's 
disability level.

As discussed above, under the criteria in effect prior to 
July 3, 1997, moderate disability required objective findings 
of definite weakness or fatigue in comparative tests.  
Moderately severe disability required positive evidence of 
marked or moderately severe loss of strength or endurance.  
Severe disability required positive evidence of severe 
impairment, as demonstrated through tests of strength or 
endurance or of coordinated movements.  See 38 C.F.R. Part 4, 
§ 4.56 (prior to July 3, 1997).  Here, while there is 
evidence of fatigue, as reported by the veteran and 
incorporated by the VA examiner in January 1998, nothing in 
the record indicates or suggests that it is marked or results 
in marked or moderately severe loss of strength or endurance.  
Indeed, as specifically qualified by the clinical evidence of 
record, the veteran's disability is of a moderate degree.  As 
such, the veteran's disability picture more nearly 
approximates the criteria for a 10 percent evaluation that it 
does the criteria for a 20 percent evaluation.  See 38 C.F.R. 
§ 4.7. Given this specific qualification of the veteran's 
costochondritis as moderately disabling, absent clinical 
findings suggesting otherwise, the evidence presented is not 
so evenly balanced as to require application of the doctrine 
of reasonable doubt.  See 38 U.S.C.A. § 5107(b) (West 1991).

Alternatively, under the criteria currently in effect, 
moderate disability requires objective findings of loss of 
power or lowered threshold of fatigue, when compared to the 
sound side.  Moderately severe disability requires positive 
evidence of impairment, as demonstrated through tests of 
strength and endurance.  Severe disability requires objective 
findings of severe impairment of function, as demonstrated by 
tests of strength, endurance, or coordinated movements.  See 
38 C.F.R. Part 4, § 4.56 (1998).  As just discussed, while 
there is evidence of a lowered threshold of fatigue, as 
reported by the veteran and incorporated by the VA examiner 
in January 1998, it has been specifically qualified as 10 
percent disabling, and nothing in the record suggests 
otherwise, that it is moderately severe or severe.  A 10 
percent evaluation is warranted for moderate disability under 
Diagnostic Code 5321.  As such, the veteran's disability 
picture more nearly approximates the criteria for a 10 
percent evaluation that it does the criteria for a 20 percent 
evaluation.  See 38 C.F.R. § 4.7. Given this specific 
qualification of the veteran's costochondritis as moderately 
disabling, absent clinical findings suggesting otherwise, the 
evidence presented is not so evenly balanced as to require 
application of the doctrine of reasonable doubt.  See 
38 U.S.C.A. § 5107(b).

The Board notes that the veteran was put on notice as to the 
evidence required to both evaluate and increase his claim in 
the February 1997 supplemental statement of the case and in 
the June 1999 supplemental statement of the case, as he was 
provided with the applicable schedular criteria, both past 
and current, and informed of the evidence considered and the 
reasons and bases of the RO's determinations.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
costochondritis is denied.





		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

